Case 1:06-cv-00451-JFB-SRF Document 457 Filed 01/15/21 Page 1 of 1 PageID #: 22170


                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


   ALCOA, Inc.,
                                                            C.A. No. 06-451-JFB-SRF
                   Plaintiff,

         vs.                                              MEMORANDUM and ORDER

   ALCAN ROLLED PRODUCTS-
   RAVENSWOOD LLC, f/k/a PECHINEY
   ROLLED PRODUCTS LLC, PECHINEY
   CAST PLATE INC., and CENTURY
   ALUMINUM COMPANY,

                   Defendants.


         In accordance with the rescheduling of the trial of this action,

         IT IS ORDERED:

         1.     A status hearing to discuss any issues that may arise in trial on will be held

  before the undersigned on August 23, 2021, at 9:00 a.m. in a courtroom to be determined

  in the J. Caleb Boggs Federal Building, 844 N. King Street, Wilmington, Delaware.

         2.     The order of presentation and allotted trial time set forth in earlier orders

  remains in effect.

         3.     The parties shall submit Proposed Findings of Fact and Conclusions of Law

  to the Court within three weeks after the conclusion of the bench trial and any responses

  thereto within one week thereafter.

         4.     A jury trial on any remaining issues will be set at a later date.

  Dated this 15th day of January, 2021.

                                                    BY THE COURT:

                                                    s/ Joseph F. Bataillon
                                                    Senior United States District Judge


                                                1
